             Case 4:19-cv-05713-YGR Document 33 Filed 08/07/20 Page 1 of 21




Jordan M. Meeks                                                          One Embarcadero Center, Suite 2600
Attorney                                                                          San Francisco, CA 94111
Direct Line: (925) 785-2855                                                     Telephone: (415) 398-3344
jmm@severson.com                                                                 Facsimile: (415) 956-0439




                                            August 7, 2020


 Hon. Yvonne Gonzalez Rogers
 USDC-Northern District
 1301 Clay Street
 Oakland, CA 94612

           Re:        Phan v. Costco
                      4:19-cv-05713 YGR

 Dear Honorable Judge Yvonne G. Rogers:

         Please allow this letter to serve as Defendant Costco Wholesale Corporation’s request for
 a pre-filing conference pursuant to the Honorable Judge Yvonne G. Rogers’ Standing Orders,
 Rule 9, for Wednesday, August 12, 2012 at 2:00 p.m. Alternatively, if convenient for the Court
 and Plaintiff’s counsel, Costco proposes the Conference be held subsequent to Plaintiff’s Motion
 for Sanctions which is set to be heard this Tuesday, August 21, 2020 at 4:00 p.m. Please also
 accept my sincere apologies for the late filing of this Request. I was unaware of your Honor’s
 pre-filing conference request requirements, and apologize to both this Court, and Plaintiff’s
 counsel for any inconvenience caused as a result. The mistake was inadvertent and in no way
 meant to inconvenience this Court or prejudice Opposing counsel. Plaintiff’s counsel has been
 aware of Costco’s commitment to file a motion for summary judgment since the inception of this
 lawsuit, as I have communicated with her on many occasions regarding my intention to file this
 motion, and the grounds I am relying on for said motion. The parties have discussed the merits
 of each others respective position on numerous occasions, however settlement has not been
 forthcoming.

         Costco intends to move for summary judgment on the grounds that it was not put on
 notice of any purported dangerous condition, and that Plaintiff’s accident was the result of his
 own negligence. Plaintiff claims that his fall was the result of him slipping on wet paint. In
 support of that claim, Plaintiff alleges that an unknown employee told him that the lines had been
 painted two days prior, and that his shoes had paint on them shortly after his fall. However both
 allegations have been refuted in discovery through both documentary and testimonial evidence.

         First, Costco contracts with a third-party company to perform painting work at the subject
 gas station. Invoicing records from both the warehouse and the third-party company confirm
 that the gas station lines had been painted over a year prior to Plaintiff’s fall (See Exhibit A
 attached hereto). Second, all of the gas station employees who were working on the date of the
 accident have been deposed by Plaintiff, and confirm that the lines had not been painted two


 75005.0023/15450768.1
                                     San Francisco ~ Orange County
           Case 4:19-cv-05713-YGR Document 33 Filed 08/07/20 Page 2 of 21




Hon. Yvonne Gonsalez Rogers
August 7, 2020
Page 2


days prior. Notably, all of them denied having ever been made aware of any slip and fall
accidents/wet paint issues for the decade and a half prior to Plaintiff’s accident. Assuming
arguendo that the lines had been painted two days prior, they logically would not still be wet.
Accordingly, Costco was not on notice of any painting work being done, nor of any wet paint at
the gas station at any point in time.

        Third, Plaintiff told both the responding paramedic, as well as his primary care physician
several months later, that he slipped on spilled gasoline. This is consistent with our
understanding of Plaintiff’s accident. Plaintiff testified in deposition that the gas hose sprayed
gasoline all over the ground around him and his vehicle within one to three minutes after he
inserted it into his gas tank. A gas station attendant testified he saw the gas nozzle inserted
upside down into Plaintiff’s gas tank after his fall. Written warnings on the gas station fuel
dispensers specifically prohibit inserting the gas nozzle upside down as it can cause spills, like it
did in this case.

       Finally, Plaintiff claims that his shoe had wet paint on it after his fall. When asked to
produce photographs of his shoe in discovery, the photograph Plaintiff produced revealed no
paint marks. (See Exhibit B attached hereto.).

        Consequently, while Plaintiff claims that he slipped on wet paint, it is contradicted by all
of the documentary and testimonial evidence in this case. Even if true, Costco had no notice of
it. Assuming Plaintiff slipped on gasoline as a result of the gas nozzle being inserted upside
down, Costco similarly did not have notice as no employee saw the spilled gasoline quick
enough to remedy the spill since only 1-3 minutes elapsed between the time Plaintiff inserted the
nozzle and the time that his accident occurred. In the absence of notice of any alleged dangerous
condition, Costco cannot be liable for Plaintiff’s injuries as a matter of law pursuant to his
negligence based causes of action.

       Costco thanks the Court for its consideration, and respectfully requests a pre-filing
conference for this motion. Counsel sincerely apologizes for any inconvenience caused by it’s
inadvertent oversight, and will be mindful of consulting the Judge’s standing order on all filings
and motions going forward. I can be reached at the telephone number and e-mail indicated
above, should this Court or opposing counsel wish to discuss anything further.

                                                    Respectfully,




                                                    Jordan M. Meeks

JMM:ear


75005.0023/15450768.1
           Case 4:19-cv-05713-YGR Document 33 Filed 08/07/20 Page 3 of 21




Hon. Yvonne Gonsalez Rogers
August 7, 2020
Page 3


cc:      Chambers
         All counsel (see attached service list)




75005.0023/15450768.1
Case 4:19-cv-05713-YGR Document 33 Filed 08/07/20 Page 4 of 21




      Exhibit A
Case 4:19-cv-05713-YGR Document 33 Filed 08/07/20 Page 5 of 21
Case 4:19-cv-05713-YGR Document 33 Filed 08/07/20 Page 6 of 21
Case 4:19-cv-05713-YGR Document 33 Filed 08/07/20 Page 7 of 21
Case 4:19-cv-05713-YGR Document 33 Filed 08/07/20 Page 8 of 21
Case 4:19-cv-05713-YGR Document 33 Filed 08/07/20 Page 9 of 21
Case 4:19-cv-05713-YGR Document 33 Filed 08/07/20 Page 10 of 21
Case 4:19-cv-05713-YGR Document 33 Filed 08/07/20 Page 11 of 21
Case 4:19-cv-05713-YGR Document 33 Filed 08/07/20 Page 12 of 21
Case 4:19-cv-05713-YGR Document 33 Filed 08/07/20 Page 13 of 21
Case 4:19-cv-05713-YGR Document 33 Filed 08/07/20 Page 14 of 21
Case 4:19-cv-05713-YGR Document 33 Filed 08/07/20 Page 15 of 21




       Exhibit B
     Case 4:19-cv-05713-YGR Document 33 Filed 08/07/20 Page 16 of 21




 1   EDI KRISTOPHER, ESQ (SBN 284833)
     HARRISON | KRISTOPHER, LLP
 2   1800 Sutter Street, Suite 320
     Concord, California 94520
 3   Telephone: (866) 529-6155
     Facsimile: (866) 565-6206
 4
     Legal Counsel for Plaintiff,
 5   RYAN PHAN
 6
                            THE SUPERIOR COURT OF CALIFORNIA
 7
                            IN AND FOR THE COUNTY OF ALAMEDA
 8
                                    UNLIMITED JURISDICTION
 9

10
     RYAN PHAN,                                            CASE NO. HG19018124
11
                  Plaintiff,
12                                                         PLAINTIFF, RYAN PHAN’S
                      vs.                                  RESPONSE TO REQUEST FOR
13                                                         PRODUCTION OF DOCUMENTS,
14   COSTCO WHOLESALE WAREHOUSE, and                       SET TWO
     DOES 1 through 10, inclusive,
15
                  Defendant
16
     PROPOUNDING PARTY:                    DEFENDANT, COSTCO WHOLESALE
17
                                           CORPORATION
18
     RESPONDING PARTY:                     PLAINTIFF, RYAN PHAN
19
     SET                                   TWO (2)
20
                                     GENERAL OBJECTIONS
21
            Responding Party asserts that the following general objections, whether or not
22
     separately set forth in response to each and every instruction, definition and request made by
23
     the Propounding Parties in their Request for Production of Documents, Set Two.
24
            Responding Party responds to the Request for Production of Documents, Set Two
25
     to the best of its knowledge information and belief and are based on continuing discovery,
26
     investigation, legal research and analysis of the matters that are the subject of this litigation.
27
     Discovery, investigation and analysis are incomplete and the responses herein reflect
28
     _____________________________________________________________________________________________
     RFPD RESPONSES
                                                                                                     1
     Case 4:19-cv-05713-YGR Document 33 Filed 08/07/20 Page 17 of 21




 1   discovery and analysis conducted to date. Responding party reserves the right to supplement
 2   the response as more information relevant to the requests is discovered and to make any use
 3   of or introduce in any hearing or at trial, facts and documents not known to exist at this time,
 4   including but not limited to, those facts and documents obtained through discovery.
 5   Therefore, Responding Party specifically reserves the right to produce additional facts and
 6   documents and to make further objections that may become apparent as additional facts and
 7   documents are located and reviewed.
 8          Responding Party objects to the Request for Production of Documents, Set Two to
 9   the extent they seek information protected by attorney-client privilege and/or attorney work
10   product doctrine. To the extent that supplying the information requested would result in
11   waving any privilege or objection based on attorney-client privilege, Responding Party does
12   not waive the applicable privilege or doctrine.
13          Responding party also objects that the Request for Production of Documents seek
14   information that is equally or more readily available to the Propounding Parties. Without
15   waiving or limiting in any manner any of the forgoing general objections and incorporating
16   them into each response to the extent applicable, Responding Party responds to the specific
17   requests of the Request for Production of Documents, Set Two as follows:
18         RESPONSES TO REQUEST FOR PRODUCTION OF DOCUMENTS
19   RESPONSE TO REQUEST FOR PRODUCTION OF DOCUMENTS NO. 18
20          Responding Party will produce documents under this request; however, the attorneys
21   will meet and confer and determine the logistics of producing the shoe.
22   RESPONSE TO REQUEST FOR PRODUCTION OF DOCUMENTS NO. 19
23          Responding Party will produce documents under this request.
24   RESPONSE TO REQUEST FOR PRODUCTION OF DOCUMENTS NO. 20
25          Responding Party will not produce documents under this request because it has no
26   such document under its possession and/or control.
27   //
28
     _____________________________________________________________________________________________
     RFPD RESPONSES
                                                                                                   2
     Case 4:19-cv-05713-YGR Document 33 Filed 08/07/20 Page 18 of 21




 1   RESPONSE TO REQUEST FOR PRODUCTION OF DOCUMENTS NO. 21
 2            Responding Party will not produce documents under this request because it has no
 3   such document under its possession and/or control.
 4   RESPONSE TO REQUEST FOR PRODUCTION OF DOCUMENTS NO. 23
 5            Responding Party will not produce documents under this request because it has no
 6   such document under its possession and/or control.
 7   RESPONSE TO REQUEST FOR PRODUCTION OF DOCUMENTS NO. 24
 8            Besides all the documents produced thus far, Responding Party has no other
 9   documents to produce under this request.
10   RESPONSE TO REQUEST FOR PRODUCTION OF DOCUMENTS NO. 25
11            Besides all the documents produced thus far, Responding Party has no other
12   documents to produce under this request.
13   RESPONSE TO REQUEST FOR PRODUCTION OF DOCUMENTS NO. 26
14            Besides all the documents produced thus far, Responding Party has no other
15   documents to produce under this request.
16   RESPONSE TO REQUEST FOR PRODUCTION OF DOCUMENTS NO. 27
17            Besides all the documents produced thus far, Responding Party has no other
18   documents to produce under this request.
19

20   Dated:     June 17, 2020                   HARRISON| KRISTOPHER, LLP
21

22                                              __________________________________
                                         By:    Edi Kristopher, Esq.
23
                                                Attorneys for Plaintiff
24

25

26

27

28
     _____________________________________________________________________________________________
     RFPD RESPONSES
                                                                                               3
     Case 4:19-cv-05713-YGR Document 33 Filed 08/07/20 Page 19 of 21




 1                                      PROOF OF SERVICE
 2          I am employed in the County of Contra Costa, State of California. I am over the age
 3   of 18 and not a party to this action. My business address is 1800 Sutter Street, Suite. 320,
 4   Concord, CA 94520.
 5          On June 17, 2020, I served in the manner indicated below, the within:
 6    PLAINTIFF, RYAN PHAN’S RESPONSE TO REQUEST FOR PRODUCTION
 7                      OF DOCUMENTS, SET TWO

 8
            On the interested party/parties in said action by placing true copies thereof enclosed
 9
     in a sealed envelope addressed as follows:
10

11   Jordan Meeks, Esq.
     SEVERSON & WERSON
12   1 Embarcadero Center #2600
     San Francisco, CA 94111
13
     Email: jmm@severson.com
14

15   XXX (BY Email) I caused a copy to be delivered via electronic mail.
16          (BY Facsimile) I caused a copy to be delivered via facsimile.
17          (BY Hand Delivery) I caused a copy to be hand delivered.
18          (BY Mail) I caused a true copy to be sent by mail.
19

20          I declare under penalty of perjury under the laws of the State of California that the
21   foregoing is true and correct. Executed on June 17, 2020, at Concord, California.
22

23

24

25                                                       __________________________
                                                         Carmen Morton, Legal Assistant
26

27

28
     _____________________________________________________________________________________________
                                                                                                    1
Case 4:19-cv-05713-YGR Document 33 Filed 08/07/20 Page 20 of 21




      Response to RFD
            #19
Case 4:19-cv-05713-YGR Document 33 Filed 08/07/20 Page 21 of 21
